DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 5,222,755) in view of Cincunegui (US 2018/0079266) and Herrick (D356,763).
Regarding claim 1, Frantz discloses a trailer hitch coupler lock comprising: a first hitch ball substitute member (12) rigidly defining a first spherical diameter, a second hitch ball substitute member (14) rigidly defining a second spherical diameter different from the first spherical diameter; an adjoinment portion (16) connecting the first hitch ball substitute member and the second hitch ball substitute member such that any one of the first hitch ball substitute member and the second hitch ball substitute member can be inserted as a substitute in place of a hitch ball into a trailer hitch coupler but none of the first hitch ball substitute member, the second hitch ball substitute member, nor the adjoinment portion can be received in a hitch for use in towing a trailer; and a flexible lanyard (40). See Figs. 1-3. Frantz does not disclose a third hitch ball substitute, or a lock as claimed. 
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a third hitch ball substitute member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Second, Cincunegui, which is drawn to a trailer hitch coupler, discloses using a third hitch ball substitute member (25) rigidly defining a third spherical diameter different from a first spherical diameter and different from a second spherical diameter. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a third hitch ball, as disclosed by Cincunegui, on the coupler of Frantz in order to fit various sized sockets. 
Herrick, which is drawn to a hitch coupler, discloses a first portion of a lock attached on a free end of a first flexible lanyard portion extending off the adjoinment portion, the first portion of the lock being receivable in a coupler pin opening; and a second portion of a lock attached on a free end of a second flexible lanyard portion extending off the adjoinment portion, the second portion of the lock being matably lockable with the first portion of the lock after the first portion of the lock has been extended through the coupler pin opening. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the lanyard of Frantz for that of Herrick in order to facilitate the removal and attachment/locking of the hitch coupler to an item such as a hitch. 
Regarding claim 2, Frantz, as modified above, discloses the first hitch ball substitute member, the second hitch ball substitute member, the third hitch ball substitute member and the adjoinment portion are all integrally formed as a single monolithic rigid part. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the hitch balls be integrally formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 3, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 6, Frantz sufficiently discloses the lanyard as claimed except of the material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a vinyl coating steel in order to have a flexible but strong lanyard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claim 7, Frantz, as modified above, a first spherical diameter is larger than the second spherical diameter and larger than the third spherical diameter, with the first hitch ball substitute member weighing more than the second hitch ball substitute member and weighing more than the third hitch ball substitute member, and wherein the opening is offset from a center of the adjoinment portion opposite from the first hitch ball substitute member, such that, if hanging from the vinyl coated steel cable, the single monolithic rigid part capable of being gravitationally hung with the first hitch ball substitute member downward so as to resist spinning on the vinyl coated steel cable.
Regarding claim 9, the adjoinment portion, as modified above, has a first side and a second side opposite to the first side, the first side and the second side defining a bisecting plane, wherein centers of the first spherical diameter, the second spherical diameter and the third spherical diameter are all on the bisecting plane. See Cincunegui, Fig. 1. 
Regarding claim 10, Frantz, as modified above, discloses the first side is planar, wherein the second side is planar and parallel to the first side, and wherein the centers of the first hitch ball substitute member, the second hitch ball substitute member, and the third hitch ball substitute member are all circumferentially spaced 120° about a center of the adjoinment portion. See Cincunegui, Fig. 1.
Regarding claim 11, Frantz, as modified above, discloses the first spherical diameter is larger than the second spherical diameter, wherein the second spherical diameter is larger than the third spherical diameter, wherein the adjoinment portion defines a center, wherein the center of the first spherical diameter is further from the center of the adjoinment portion than the center of the second spherical diameter is from the center of the adjoinment portion, and wherein the center of the second spherical diameter is further from the center of the adjoinment portion than the center of the third spherical diameter is from the center of the adjoinment portion. See Cincunegui, Fig. 1.
Regarding claim 12, the first spherical diameter is 2 5/16 inches, wherein the second spherical diameter is 2 inches, and wherein the third spherical diameter is 1⅞ inches. See Cincunegui, cl. 10-12. 
Regarding claim 13, Frantz, as modified above, sufficiently discloses the claimed invention. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the adjoinment portion define a second 1⅞ inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz, Cincunegui and Herrick as applied above in further view of Burress (US 10,549,589).
Regarding claim 4, Frantz, as modified above, sufficiently discloses the claimed invention, but does not disclose the hitch balls shaped as claimed. Burress, which is drawn to a hitch coupler, discloses hitch balls that are cup-shaped with a hollow interior and an opening. See Figs. 1-5; and col. 3, ll. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the hitch balls of Frantz be shaped as disclosed by Burress in order to reduce weight and cost. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz, Cincunegui and Herrick as applied above in further view of Young et al. (US 4,509,770).
Regarding claim 5, Frantz does not disclose indicia. Young, which is drawn to trailer hitch coupler, discloses indicia (at 48) molded into a single monolithic rigid part. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use indicia, as disclosed by Young, on the rigid part of Frantz in order to convey a message to a user. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz, Cincunegui and Herrick as applied above in further view of Burmesch et al. (US 8,302,435).
Regarding claim 8, Frantz does not disclose a lock. Burmesch, which is drawn to a locking device, discloses a first portion of a lock that can be unlocked from a second portion of the lock with a key. See Figs. 1 and 7. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the lock of Frantz, as modified by Herrick, for the lock of Burmesch in order to allow for the use of a key for locking and unlocking. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 5,222,755) in view of Herrick (D356,763).
Regarding claim 14, Frantz discloses a trailer hitch coupler lock comprising: a first hitch ball substitute member (12) rigidly defining a first spherical diameter; an adjoinment portion (16) rigidly and permanently extending from the first hitch ball substitute member such that the first hitch ball substitute member can be inserted as a substitute in place of a hitch ball into a trailer hitch coupler but neither the first hitch ball substitute member nor the adjoinment portion can be received in a hitch for use in towing a trailer; and a lock (46) with a lanyard (40) permanently extending off the adjoinment portion through an opening; wherein no portion of the trailer hitch coupler lock can be removed from the remainder of the trailer hitch coupler lock without destruction of the trailer hitch coupler lock. See Figs. 1-3. Frantz does not disclose the lock as claimed. 
Herrick discloses a first portion of a lock permanently secured on a free end of a first flexible lanyard portion, the first portion of the lock being receivable in a coupler pin opening; and a second portion of a lock permanently secured on a free end of a second flexible lanyard portion, the second portion of the lock being matably lockable with the first portion of the lock. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the lanyard and lock of Frantz for that of Herrick in order to facilitate the removal and attachment/locking of the hitch coupler to an item such as a hitch. 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz (US 5,222,755) in view of Herrick (D356,763).
Regarding claim 15, Frantz discloses a trailer hitch coupler lock comprising: a plurality of hitch ball substitute members (12, 14), each hitch ball substitute member being receivable as a substitute in place of a hitch ball within a trailer hitch coupler; an adjoinment portion (16) rigidly attaching the plurality of hitch ball substitute members together; a flexible lanyard (40) having two free ends; and a lock (46) wherein no portion of the trailer hitch coupler lock can be removed from the remainder of the trailer hitch coupler lock without destruction of the trailer hitch coupler lock. See Figs. 1-3. Frantz does not disclose the lock and lanyard as claimed. 
Herrick discloses a lanyard with a first portion of a lock permanently secured on one free end of the flexible lanyard, the first portion of the lock being receivable in a coupler pin opening; and a second portion of a lock permanently secured on the other free end of the flexible lanyard, the second portion of the lock being matably lockable with the first portion of the lockInventor: BOWE, Curtis M. et al.Page 6 of 12. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the lanyard and lock of Frantz for that of Herrick, such that the lanyard ends extend off a side of the adjoinment portion, in order to facilitate the removal and attachment/locking of the hitch coupler to an item such as a hitch. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz and Herrick as applied above in further view of Cincunegui (US 2018/0079266).
Regarding claim 16, Frantz does not disclose a third ball member as claimed. First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a third hitch ball substitute member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Second, Cincunegui, which is drawn to a trailer hitch coupler, discloses a plurality of hitch ball substitute members comprising a first hitch ball substitute member, a second hitch ball substitute member and a third hitch ball substitute member, with centers of the first hitch ball substitute member, the second hitch ball substitute member, and the third hitch ball substitute member all circumferentially spaced 120 deg. about a center of an adjoinment portion, and wherein the first hitch ball substitute member, the second hitch ball substitute member, the third hitch ball substitute member and the adjoinment portion are all integrally formed as a single monolithic rigid part. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a third hitch ball, as disclosed by Cincunegui, on the coupler of Frantz in order to fit various sized sockets. 
Regarding claim 17, the center of the first hitch ball substitute member has a different spacing from the center of the adjoinment portion than the center of the second hitch ball substitute member has from the center of the adjoinment portion. See Fig. 1.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734